Title: Quétant to William Temple Franklin, 17 May 1778
From: Quétant, Antoine-François
To: Franklin, William Temple


Dear Sir
La Cour Neuve May the 17th. 1778.
In receiving your thanks for a very trifling matter, let me return you my hearty acknowledgement for your kind remembrance and very polite letter. Nobody should be more proud than I to deserve a little share in your favour and that of your worthy grand-father. How much such an honour would prove useful for me, I am more able to feel than to express it. All the people of this house are taken with your charming character and fine qualities. They give me order to let you know by this their acknowledgement for your compliments to them and also how they should be glad to hear them from your own mouth. You’ll find the same sentiments in every place but nowhere more sincere than here in every respect.
Let me return you my hearty thanks for the newspaper you send me. I’ll keep it as shortly as possible in order to deserve from you a continuance of the same. Do your utmost to take a journey this way, the sooner the better since we are all true lovers of you and especially Dear Sir your most obbliged and obedient Servant
Quétant
 
Endorsed: Mr. Quétant 17. May 1778.
